          Case 5:19-cv-00074-FB Document 24 Filed 02/14/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION



 TEXAS LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS,
                                                     Civil Action
 and                                                 Case No. 5:19-cv-00074-FB

 NATIONAL LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS,
                                                      PLAINTIFFS’ ADVISORY
 and                                                  REGARDING FEBRUARY 19
                                                      HEARING
 JULIE HILBERG, individually and on behalf of
 others similarly situated,

                Plaintiffs,

 v.

 DAVID WHITLEY, in his official capacity as
 Secretary of State for the State of Texas,

 and

 KEN PAXTON, in his official capacity as
 Attorney General for the State of Texas,


                Defendants.


       Pursuant to this Court’s February 11, 2019 order, Plaintiffs submit this report “setting forth

which lawyers will be advocating on particular issues, a list of potential witnesses, and which

counsel will be involved in direct and cross-examination.” Doc. 17.

       We anticipate the following attorneys will be presenting oral argument on the legal issues

at issue for this hearing on Plaintiffs’ Motion for Preliminary Injunction and Defendants’ Motion

to Dismiss:

                                                 1
             Case 5:19-cv-00074-FB Document 24 Filed 02/14/19 Page 2 of 4



    •   Opening Remarks: Luis Roberto Vera Jr.

    •   Plaintiffs’ Motion for Preliminary Injunction: Danielle Lang

    •   Defendants’ Motion to Dismiss: Mark Gaber

Plaintiffs contemplate presenting the following potential witnesses with the following advocates

conducting direct examination:

    •   George Korbel, Elections Expert (Advocate: Chad Dunn)

    •   Plaintiff Julie Hilberg (Advocate: Danielle Lang)

    •   Gayatri Vasan, Department of Public Safety (Advocate: Danielle Lang)

    •   Betsy Schonhoff, former employee of the Elections Division (Advocate: Chad Dunn)

    •   Christina Adkins, Elections Division (Advocate: Mark Gaber)

    •   Lupe Torres, State Director of Texas LULAC (Advocate: Luis Roberto Vera, Jr.)

    •   Janet Neek, Family & Literacy Inc., Kerrville, Texas (Advocate: Danielle Lang)

Depending on availability and need, Plaintiffs may call some of the following Texas election

officials:

    •   Jacquelyn Callanen, Bexar County Elections Administrator
        (Advocate: Luis Roberto Vera, Jr.)

    •   Jose Salvador Tellez, Webb County Elections Administrator
        (Advocate: Luis Roberto Vera, Jr.)

    •   Kristen Spies, Blanco County Tax Assessor Collector (Advocate: Mark Gaber)

    •   Lisa Adam, Guadalupe County Elections Administrator (Advocate: Mark Gaber)

    •   Gwenda L. Tschirhart, Bandera County Tax Assessor Collector (Advocate: Mark Gaber)

    •   Cheryl Johnson, Galveston County Tax Assessor Collector (Advocate: Chad Dunn)

    •   Bob Reeves, Kerr County Tax Assessor Collector (Advocate: Chad Dunn)




                                                2
          Case 5:19-cv-00074-FB Document 24 Filed 02/14/19 Page 3 of 4



Plaintiffs contemplate that the following advocates will participate in cross-examination: Chad

Dunn and Mark Gaber.

 February 14, 2019                                Respectfully submitted

 Danielle M. Lang*                                /s/ Luis R. Vera, Jr.
 Mark P. Gaber*                                   Luis Roberto Vera, Jr.
 Campaign Legal Center                            LULAC National General Counsel
 1411 K Street NW, Suite 1400                     Law Offices of Luis Roberto Vera, Jr. &
 Washington, DC 20001                              Associates
 Telephone: (202) 736-2200                        1325 Riverview Towers
 Facsimile: (202) 736-2222                        111 Soledad
 dlang@campaignlegal.org                          San Antonio, TX 78205-2260
 mgaber@campaignlegal.org                         (210) 225-3300
 *pro hac vice                                    lrvlaw@sbcglobal.net

 Renea Hicks                                      Chad W. Dunn
 State Bar No. 09580400                           State Bar No. 24036507
 Law Office of Max Renea Hicks                    K. Scott Brazil
 P.O. Box 303187                                  State Bar No. 02934050
 Austin, TX 78703                                 Brazil & Dunn
 Telephone: (512) 480-8231                        3303 Northland Drive, Suite 205
 rhicks@renea-hicks.com                           Austin, TX 78731
                                                  Telephone: (512) 717-9822
 David Richards                                   Facsimile: (512) 515-9355
 State Bar No. 16846000                           chad@brazilanddunn.com
 Richards, Rodriguez & Skeith LLP
 816 Congress Avenue, Suite 1200
 Austin, TX 78701
 Telephone: (512) 476-0005
 Facsimile: (512) 476-1513

                                    Counsel for Plaintiffs




                                              3
         Case 5:19-cv-00074-FB Document 24 Filed 02/14/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

      I hereby certify that on February 14, 2019 the foregoing was served on all counsel of

record via the Court’s CM-ECF system.



                                           /s/ Luis R. Vera, Jr.
                                           Luis Roberto Vera, Jr.

                                           Counsel for Plaintiffs




                                              4
